Exhibit 10.2

LICENSE AGREEMENT
 
This License Agreement (this “Agreement”), dated November 21, 2011 (the
“Effective Date”), is made by and between CAN-FITE Biopharma Ltd., a public
company incorporated under the laws of the State of Israel (“CANFITE”), and
Eye-Fite Ltd., a private company incorporated under the laws of the State of
Israel (“EYEFITE”).  CANFITE and EYEFITE are sometimes hereinafter referred to
each as a “Party” and collectively as the “Parties.”
 
WHEREAS, the Parties desire to enter into an agreement pursuant to which CANFITE
will grant a  sole and exclusive license to EYEFITE under the CANFITE Patent
Rights and CANFITE Know-How for EYEFITE to develop and commercialize the
Licensed Compound and Licensed Product in the Field as defined below, and
 
WHEREAS, CANFITE and the PHS entered into that certain PHS Agreement by which
CANFITE was granted exclusive license under certain PHS Patents relating, among
other things, to CF101 (as such terms are defined below); and
 
WHEREAS, said PHS Patents are among the CANFITE Patent Rights licensed to
EYEFITE, and
 
WHEREAS, the Parties acknowledge that the rights granted hereunder by CANFITE to
EYEFITE are subject to the terms and conditions of the PHS Agreement.
 
NOW, THEREFORE, the Parties hereby agree as follows:
 
Section 1.   Definitions.
 
For the purpose of this Agreement, the following words and phrases shall have
the meanings set forth below:
 
1.1           “Affiliate” means with respect to a party, any other business
entity that directly controls, is controlled by, or is under common control
with, such party.  A business entity or party shall be regarded as in control of
another business entity if it owns, or controls, more than fifty percent (50%)
of the voting stock or other voting ownership interest of the other business
entity, or if it directly or indirectly possesses the power to direct or cause
the direction of the management and policies of the other business entity by any
means whatsoever.
 
1.2           “Annual” means from January 1 to December 31 of any given calendar
year.
 
1.3           “Approval” means, with respect to any Licensed Product in any
regulatory jurisdiction, approval from the applicable Regulatory Authority
sufficient for the manufacture, offer for sale, sale, distribution, importation
or use of the Licensed Product in such jurisdiction in accordance with
applicable Laws.
 
1.4           “CANFITE Know-How” means all Technology owned, licensed or
otherwise Controlled by CANFITE or any of its Affiliates as of the Effective
Date, that is related to the Licensed Compound or Licensed Product, or that is
essential, necessary or useful for the manufacture, use, sale, offer for sale,
importation, research, development, commercialization or other exploitation of
the Licensed Compound or Licensed Product in the Field.

 
 

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT
 
1.5           “CANFITE Patent Rights” means the PHS Patents and the patents and
patent applications listed in Exhibit A attached hereto, as amended from time to
time during the term of this Agreement by mutual agreement of the Parties (for
example to incorporate patent rights relating to new inventions that EYEFITE may
require for development or commercialization of the Licensed Product in the
Field in the Territory), and (a) any foreign counterparts thereof, (b) all
divisionals, continuations, continuations-in-part thereof or any other patent
application claiming priority directly or indirectly to (i) any of the patents
or patent applications identified in Exhibit A or (ii) any patent or patent
application from which the patents or patent applications identified in
Exhibit A claim direct or indirect priority, and (c) all patents issuing on any
of the foregoing, and any foreign counterparts thereof, together with all
registrations, reissues, re-examinations, renewals, supplemental protection
certificates, or extensions of any of the foregoing, and any foreign
counterparts thereof.  The parties shall update Exhibit A from time to time
during the term of this Agreement as may be required.
 
1.6           “CF101” means the adenosine A3 receptor agonist designated by
CANFITE as CF101, and known generically as IB-MECA (Methyl
1-[N6-(3-iodobenzyl)-adenin-9-yl]- β-D-Ibofuronamid).
 
1.7           “Clinical Data” means the information with respect to the Licensed
Product or the Licensed Compound made, collected or otherwise generated under or
in connection with pre-clinical, clinical, or the post-Approval studies for the
Licensed Compound or Licensed Product, including any data, reports and results
with respect to any of the foregoing.
 
1.8           “Commercially Reasonable Efforts” means, with respect to Licensed
Products, the carrying out of development and commercialization activities in a
manner comparable to that which a company within the pharmaceutical industry
that is similarly situated to EYEFITE and its Affiliates, taken collectively,
would reasonably devote to a product of similar market potential based on
conditions then prevailing and taking into account, without limitation, issues
of safety and efficacy, product profile, the proprietary position, the then
current competitive environment for such product and the timing of such
product’s entry into the market, the regulatory environment and status of such
product, and other relevant scientific, technical and commercial factors.
 
1.9           “Confidential Information” means all data or information received
by a Party or its Affiliates (“Receiving Party”) that is of value to the Party
or its Affiliates disclosing or providing such data or information (“Disclosing
Party”) including, but not limited to, Technology; marketing plans or
strategies; formulas; methods; techniques; drawings; processes; financial data;
financial plans; product plans; lists of actual or potential customers, vendors
and/or employees; potential packaging; advertising materials; trademarks,
service marks and trade dress; price lists; pricing policies; and competitive
strategies.  Confidential Information also includes any compilation or
organization of information which, divided into individually segregated
segments, may not be deemed confidential but in its organized completed format
is unique, proprietary and confidential to the Disclosing Party.  Additionally,
Confidential Information includes any information described in this provision
which the Disclosing Party obtains from another party and which the Disclosing
Party treats as proprietary or designates as confidential information, whether
or not owned or developed by the Disclosing Party.  Confidential Information
shall be treated as such regardless of whether it is marked “confidential”
or “proprietary” or communicated by the Disclosing Party or its Affiliates in
oral, written, graphic, or electronic form.
 
1.10         “Controlled” or “Controls”, means, when used in reference to
intellectual property (including, but not limited to, patents, trademarks,
know-how or Technology), the legal authority or right of a person or entity to
license or sublicense such intellectual property to another person or entity, or
to provide or disclose such intellectual property to such other person or
entity, in each case, without breaching any contractual or fiduciary
obligations.

 
2

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT
 
1.11         “EMEA” means the European Agency for the Evaluation of Medicinal
Products, or any successor agency thereto.
 
1.12         “EU” means the European Union, as its membership may be altered
from time to time, and any successor thereto, and which, as of the Effective
Date, consists of Austria, Belgium, Bulgaria, Czech Republic, Denmark, Estonia,
Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania,
Luxembourg, Malta, The Netherlands, Poland, Portugal, Romania, Slovakia,
Slovenia, Spain, Sweden and the United Kingdom, and that certain portion of
Cyprus included in such organization.
 
1.13         “Europe” means the countries comprising the EU as it may be
constituted from time to time, together with those additional countries included
in the European Economic Area as it may be constituted from time to time.
 
1.14         “EYEFITE Patent Rights” means the CANFITE Patent Rights that
encompass within their scope the use of the Licensed Compound or the Licensed
Product in the Field and that in the absence of a license would be infringed by
the development of the Licensed Product in the Field in the Territory (and that
are licensed to EYEFITE within the framework of this Agreement).
 
1.15         “FDA” means the United States Food and Drug Administration or any
successor agency thereto.
 
1.16         “Field” means the treatment of any ophthalmic disease, disorder and
conditions in humans.
 
1.17         “First Commercial Sale” means, with respect to any Licensed Product
on a country-by-country basis, the first sale for use by the general public of
such Licensed Product in such country after Approval of such Licensed Product
has been granted, or marketing and sale of such Licensed Product is otherwise
permitted, by the applicable Regulatory Authority of such country.
 
1.18         “FTE” means full-time equivalent.
 
1.19         “Governmental Authority” means any supranational, national,
federal, state or local judicial, legislative, executive or regulatory authority
or any arbitrator or arbitration tribunal.
 
1.20         “IND” means an investigational new drug application filed with a
Regulatory Authority such as the FDA for authorization to commence clinical
studies or post-Approval studies and its equivalent in other countries or
regulatory jurisdictions.
 
1.21         “Koseisho” means the Japanese Ministry of Health and Welfare, or
any successor agency thereto.
 
1.22         “Laws” means all laws, statutes, rules, regulations, ordinances and
other pronouncements having the effect of law of any federal, national,
multinational, state, provincial, county, city or other political subdivision,
domestic or foreign.
 
1.23         “Licensed Compound” means CF101.

 
3

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT
 
1.24         “Licensed Product” means any pharmaceutical product in all forms,
presentations, formulations and dosage forms containing a Licensed Compound,
either alone or in combination with one or more other active ingredients, to be
used solely for the Field.
 
1.25         “NDA” means a New Drug Application filed with a Regulatory
Authority such as the FDA seeking approval to market a Licensed Product in the
Territory.
 
1.26         “NDA Filing” means an NDA for a Licensed Product that has been
accepted for filing by a Regulatory Authority such as the FDA.
 
1.27         “Net Sales” means the definition set out in Paragraph 2.10 of the
PHS Agreement.
 
1.28         “Phase III Trial” means the Phase III Trial of CF101 in the dry eye
syndrome indication as set forth in the Development Plan attached hereto as
Exhibit B.
 
1.29         "PHS Agreement" means that that certain Patent License Agreement
dated December 3, 2002 entered into between CANFITE and the PHS, a copy of which
is attached hereto as Appendix A.
 
1.30         "PHS" means singly or collectively the National Institutes of
Health, the Centers for Disease Control and Prevention, or the FDA.
 
1.31         "PHS Patents" means the patents exclusively licensed to CANFITE
under the PHS Agreement and detailed in Exhibit C attached hereto.
 
1.32         “Regulatory Authority” means any national or supranational
governmental authority, including, without limitation, the FDA, EMEA or
Koseisho, that has responsibility in countries in the Territory over the
development and/or commercialization of the Licensed Compound and Licensed
Product.
 
1.33         “Regulatory Documentation” means all applications, registrations,
licenses, authorizations and approvals (including all Approvals), all
correspondence submitted to or received from Regulatory Authorities (including
minutes and official contact reports relating to any communications with any
Regulatory Authority) and all supporting documents and all preclinical and
clinical studies and tests, relating to the Licensed Compound or the Licensed
Product and all data contained in any of the foregoing, including all NDAs,
regulatory drug lists, advertising and promotion documents, manufacturing data,
Clinical Data, adverse event files and complaint files.
 
1.34         “Technology” means know-how, trade secrets, chemical and biological
materials, formulations, information, documents, studies, results, data and
regulatory approvals, filings and correspondence (including drug master files),
including biological, chemical, pharmacological, toxicological, pre-clinical,
clinical and assay data, manufacturing processes and data, specifications,
sourcing information, assays, and quality control and testing procedures,
whether or not patented or patentable, in each case, to the extent related to
the Licensed Compound or Licensed Product.
 
1.35         “Territory” means all countries of the world.
 
1.36         “Third Party” means any person or entity other than EYEFITE or
CANFITE or any of their Affiliates.

 
4

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT
 
1.37         “Trademark” means any word, name, symbol, color, designation or
device or any combination thereof, including any trademark, trade dress, brand
mark, service mark, trade name, brand name, logo or business symbol, whether or
not registered.
 
Section 2.   License and Assignment Grants by CANFITE.
 
2.1        Exclusive Field of Use License.  CANFITE hereby grants to EYEFITE a
non-transferable (except in accordance with Section ‎12.1), sole and exclusive
(even as to CANFITE) license, with the right to sublicense in accordance with
Section ‎2.1‎(a), under the EYEFITE Patent Rights and CANFITE Know-How, to make,
have made, use, sell, offer to sell, import, research, develop, commercialize
and otherwise exploit the Licensed Compound and Licensed Product in the Field in
the Territory.  The foregoing license grant includes the right to make reference
to all regulatory approvals, filings and correspondence (including drug master
files) contained within the CANFITE Know-How.  Each Affiliate of EYEFITE, if
any, performing any obligations or exercising any rights hereunder shall be
bound by the terms and conditions of this Agreement as and to the same extent as
EYEFITE, and EYEFITE shall remain fully responsible for the performance of its
Affiliates hereunder.
 
(a)           Right to Sublicense.  The licenses granted in Section ‎2.1 include
the right to grant sublicenses (through multiple tiers) to Third Parties (each
such Third Party sublicensee, a “Sublicensee”), provided that: (1) each such
sublicense shall be subordinate to this Agreement, (2) no such sublicense shall
impair EYEFITE (directly or with and through its Sublicensees) to perform its
obligations hereunder, (3) no such sublicense shall limit or impair CANFITE’s
rights hereunder,  (4) no such sublicense shall limit or impair PHS’s rights
under the PHS Agreement, (5) EYEFITE shall remain responsible for its, its
Affiliates and its Sublicensees conformity to the terms and conditions set forth
herein, including without limitation, the obligation to use Commercially
Reasonable Efforts to develop and commercialize the Licensed Compound and
Licensed Product, the obligation to make payments as and when due hereunder, and
the obligation to keep records and make reports hereunder, (6) the sublicense
will require the approval of CANFITE, which will not be unreasonably withheld,
and (7) as far as such sublicense includes also the PHS Patents, also the
approval of PHS, as stipulated in the PHS Agreement.  EYEFITE shall provide
CANFITE with a true, accurate and complete copy of each sublicense agreement
with its Sublicensees promptly after execution. Each sublicense granted to a
Sublicensee by EYEFITE to any rights licensed to it hereunder shall terminate
immediately upon the termination of the license from CANFITE to EYEFITE with
respect to such rights as of the effective date of such termination by CANFITE
pursuant to Section ‎11.2(b), provided however, that if a Sublicensee is not in
material default of its obligations to EYEFITE under its sublicense agreement,
and within sixty (60) days of such termination the Sublicensee agrees in writing
to be bound directly to CANFITE under a license agreement substantially similar
to this Agreement with respect to the rights sublicensed hereunder, substituting
such Sublicensee for EYEFITE, then such sublicense shall not so terminate.
 
(b)           Restrictions on CANFITE.  For as long as the license grant set
forth in Section ‎2.1 is in effect, CANFITE Know-How shall be treated as
Confidential Information of both EYEFITE and CANFITE, and CANFITE and its
Affiliates shall neither use CANFITE Know-How, nor shall CANFITE or its
Affiliates disclose CANFITE Know-How, except as permitted by Section ‎8.1(b)
or ‎8.2.
 
2.2       Assignment of INDs.  CANFITE, for itself and its Affiliates, hereby
assigns and transfers to EYEFITE all of CANFITE’s right, title, and interest in
and to any and all INDs relating to the Licensed Compound in the Field in the
Territory

 
5

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT
 
2.3         Use of Trademarks.  As between the Parties, EYEFITE shall have the
sole right to determine and own the Trademarks to be used with respect to the
commercialization of the Licensed Product in the Field in the
Territory.  EYEFITE and its Affiliates shall make reasonable efforts to avoid
using in their Development and Commercialization activities any Trademark that
is confusingly similar to, misleading or deceptive with respect to any trademark
owned by CANFITE.
 
2.4         License Limitations.  All licenses and other rights are or shall be
granted only as expressly provided in this Agreement, and no other licenses or
other rights are or shall be created or granted hereunder by implication,
estoppel or otherwise.
 
Section 3.   Regulatory Matters in the Territory.
 
3.1         Regulatory Responsibilities.  As between the Parties, EYEFITE shall
have sole responsibility for preparing and maintaining all Regulatory
Documentation with respect to (i) Approvals for the Licensed Product in the
Field in the Territory and (ii) Development and Commercialization activities, as
set forth in ‎Section 5, for the Licensed Product in the Field in the
Territory.  CANFITE shall provide, however, as may be requested by EYEFITE, any
reasonable assistance to EYEFITE with respect to this Section ‎3.1.
 
3.2         Ownership.  All Approvals and related Regulatory Documentation for
the Licensed Product in the Field in the Territory shall be the sole and
exclusive property of EYEFITE and held in the name of EYEFITE (or in each such
case EYEFITE’s Affiliate or Sublicensee).  Except as provided in this ‎Section 3
and Section ‎11.4(b) below, CANFITE shall be entitled to receive copies of
EYEFITE’s Regulatory Documentation, including Clinical Data, subject to the
confidentiality provisions of Section 8.
 
3.3         Communications with Regulatory Authorities.  As between the Parties,
EYEFITE shall be responsible for all communications with any Regulatory
Authority relating to the Licensed Product or Licensed Compound in the Territory
during the term of this Agreement.  As relating to the Licensed Product or
Licensed Compound, EYEFITE (or its Affiliates or Sublicensees) shall promptly
provide CANFITE with copies of all (i) material written communications to or
from any Regulatory Authority,  and (ii) written meeting minutes or summaries of
material meetings, conferences and discussions with Regulatory
Authorities.  Except as necessary to comply with the Laws, CANFITE shall not
initiate any communications with any Regulatory Authority concerning the
Licensed Compound or the Licensed Product without first obtaining EYEFITE’s
approval.
 
(a)           EYEFITE shall promptly inform CANFITE of any action,
correspondence or reports to or from governmental authorities (other than
Regulatory Authorities) that would reasonably be expected to materially affect
the current or anticipated development or commercialization of the Licensed
Product or Licensed Compound, and shall furnish CANFITE with copies of any
relevant documents relating thereto.
 
3.4         Regulatory Records.  EYEFITE shall maintain, or cause to be
maintained, records of the development and commercialization activities
performed by EYEFITE, its Affiliates and Sublicensees with respect to the
Licensed Product in sufficient detail and in good scientific manner appropriate
for patent and regulatory purposes, which shall be reasonably complete and
accurate and shall properly reflect all work done and results achieved in the
performance of such development activities, and which shall be retained by or
for EYEFITE for at least five (5) years after the termination of this Agreement,
or for such longer period as may be required by Law.

 
6

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT
 
Section 4.   Performance of Duties.
 
4.1         Transition.  Within thirty (30) days following the Effective Date,
CANFITE shall transfer or cause to have transferred to EYEFITE, or shall perform
or cause to have performed, each item scheduled in Exhibit D hereto; provided
that any copies of documents, data and other information shall be made available
to EYEFITE and may be copied at EYEFITE’s expense.
 
4.2         Studies Completion.  For each deliverable identified in Exhibit D
hereto, CANFITE shall complete or cause to have completed such deliverable in a
manner comparable to that which a similarly situated company within the
pharmaceutical industry would reasonably devote to a product of similar market
potential within the time period for completion associated with such deliverable
as specified in Exhibit D.  With respect to each such deliverable, EYEFITE shall
reimburse CANFITE for its direct FTE costs and vendor costs subject to CANFITE’s
completion of such deliverable within the specified time frame.
 
4.3         Sales of Licensed Compound or Licensed Product.  To the extent that
such purchase is necessary for the Commercialization and Development of the
Licensed Product, during the term of this Agreement EYEFITE shall purchase the
Licensed Compound (as bulk drug substance) or the Licensed Product (as a
finished formulated drug product, e.g. in the form of tablets, or in the form of
a finished and packaged formulated drug product) in compliance with the
applicable good manufacturing practice (GMP) from CANFITE’s at a price equal to
CANFITE’s cost to manufacture or obtain the quantity of such material, plus 15%
overhead charge. The form of the material to be purchased by EYEFITE from
CANFITE (whether as a bulk drug substnace of the Licensed Compound or whether as
a formulated drug product of the Licensed Product and in the latter cased
whether non-packaged or packaged) will be as agreed from time to time between
the parties. EYEFITE will forward purchase orders for said Licensed Compound or
said Licensed Product at the earlier to occur of (i) as soon as possible after
becoming aware of the need for supply of such material, and (ii) 6 months
advanced notice prior to the date in which the need for supply of said material
is anticipated.  In the case (and only in the case) that (i) Can-Fite is unable
to provide said Licensed Compound or said Licensed Product at needed quantities
or meeting the applicable GMP requirements, or (ii) upon decision by CANFITE to
transfer manufacturing rights of Licensed Compound or said Licensed Product or
the packaging of said Licensed Prodcutfrom it to EYEFITE, EYEFITE shall be
entitled to purchase such material from another source.  Within fourteen days
notice from EYEFITE of EYEFITE’s request to purchase a quantity of said Licensed
Compound or said Licensed Product (each such request, a “Purchase Request”),
CANFITE shall take all actions that may be reasonably necessary or desirable to
fulfill the Purchase Request.  For each such Purchase Request, EYEFITE shall
remit payment to CANFITE for the purchased quantity of Inventory within thirty
(30) days of receipt of an invoice from CANFITE.
 
For a period of three (3) years following the Effective Date, CANFITE shall be
responsible for and shall perform any necessary stability testing of the
Inventory of samples of batches of supplied Licensed Compound and/or said
Licensed Product.

 
7

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT

Section 5.   Development and Commercialization.
 
5.1         Clinical Trial.  EYEFITE shall use Commercially Reasonable Efforts
to initiate (i.e., dosing of the first patient) a Phase III Trial of the
Licensed Compound no later than the one (1) year  anniversary of the date of
CANFITE’s compliance with Section ‎4.1.  If EYEFITE fails to initiate a Phase
III Trial of the Licensed Compound by such anniversary, and provided that such
failure is not due to a delay that is beyond EYEFITE’s reasonable control,
including, without limitation, delays caused by Regulatory Authorities or by
CANFITE, then EYEFITE may obtain a six (6) month extension of such period for a
payment of one (1) million U.S. dollars (US$1,000,000), provided that EYEFITE
may not obtain more than four extensions (each one requiring such
payment).  Failure to initiate a Phase III Trial of the Licensed Compound within
the two (2) year anniversary of the date of CANFITE’s compliance with Section
‎4.1 shall constitute a material breach of this Agreement, unless such failure
is due to a delay that is beyond EYEFITE’s reasonable control, including,
without limitation, delays caused by Regulatory Authorities or by CANFITE.
 
5.2         Responsibilities and Costs. EYEFITE shall use Commercially
Reasonable Efforts to develop and commercialize the Licensed Compound and
Licensed Product.  Without limiting the foregoing requirement, EYEFITE shall
have sole responsibility for, and shall bear all costs associated with, such
commercialization and development activities.
 
5.3         Development Plan.  Attached hereto as Exhibit B is a summary of
EYEFITE’s initial “Development Plan,” which summarizes EYEFITE’s plans for the
development of Licensed Product.  The Development Plan may be revised from
time-to-time by EYEFITE, after obtaining the approval of CANFITE, which will not
be unreasonably withheld, but shall not be revised in a manner that would likely
result in EYEFITE failing to initiate the Phase III Trial after the one (1)
anniversary of the Effective Date.  Once each calendar quarter until the first
Approval of the Licensed Product in a country is received, EYEFITE shall provide
to CANFITE (i) any significant updates or revisions to the Development Plan, and
(ii) a report presenting a meaningful summary of the development activities
accomplished by EYEFITE through the end of the preceding quarterly period.
 
5.4         Markings.  All promotional materials, packaging and product labeling
for the Licensed Product used by EYEFITE, its Affiliates, Sublicensees or
distributors in connection with the Licensed Product shall contain (i) the
applicable Trademark selected by EYEFITE for use in commercialization of the
Licensed Product, (ii) if required by Law, the logo and corporate name of the
manufacturer, and (iii) if appropriate, the applicable patent numbers.
 
Section 6.   EYEFITE Obligations.
 
6.1         Issuance of Shares.  EYEFITE shall issue to CANFITE 999 Ordinary
Shares, nominal value NIS 0.01 each of EYEFITE, representing 100% of the issued
and outstanding share capital of EYEFITE.
 
6.2         Royalties and Milestone Payments. EYEFITE shall be obligated to make
to PHS, for as long as the PHS Agreement is in effect and obligates CANFITE to
make any payments to PHS, the following Royalty, Milestone and Sublicensing
payments to PHS under the PHS Agreement, as follows:
 
(a)           Annual Royalty Payment - EYEFITE agrees to pay to PHS a
nonrefundable minimum annual royalty in the amount of twenty-five thousand
dollars ($25,000), which is half of the nonrefundable minimum annual royalty
payable to PHS of US$50,000 (the other half to be paid by CANFITE).
 
(b)           Royalties on Net Sales - EYEFITE agrees to pay PHS earned
royalties on Net Sales by or on behalf of EYEFITE and its Sublicensees or
Affiliates in those territories in which PHS Patents exist, calculated on an
annual basis in each calendar year and graded as follows:

 
8

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT
 
(i)        Royalties of five and one half percent (5.5%) on an amount of annual
Net Sales of Licensed Products in the Territory of up to and including
twenty-five million U.S. dollars ($25,000,000);
 
(ii)       Royalties of four and one half percent (4.5%) on an amount of annual
Net Sales of Licensed Products in the Territory between twenty five million U.S.
dollars ($25,000,000) and one hundred million US Dollars ($100,000,000);
 
(iii)      Royalties of four percent (4.0%) on an amount of annual Net Sales of
Licensed Products in the Territory of greater than and including one hundred
million U.S. dollars ($100,000,000).
 
In case sales are made in any calendar year by both  CANFITE and EYEFITE,
EYEFITE will pay its pro-rated share of the aggregate sales of both Parties out
of the payment Schedule listed under (i) – (iii) of this Sub-Section (b).
 
(c)         Milestone Payments – EYEFITE agrees to pay PHS milestone payments as
follows:
 
(i)           Twenty Five Thousand ($25,000) Dollars payable within sixty (60)
days after the initiation of the first Phase I clinical trials (or its
equivalent) per indication of the Licensed Product in the Field.
 
(ii)          Seventy Five Thousand ($75,000) Dollars payable within sixty (60)
days after the initiation of the first Phase II clinical trials (or its
equivalent) per indication of the Licensed Product in the Field.
 
(iii)         One Hundred Thousand ($100,000) Dollars payable within sixty (60)
days after the initiation of the first Phase III clinical trials (or its
equivalent) per indication of the Licensed Product in the Field.
 
(iv)         Five Hundred Thousand ($500,000) Dollars payable within ninety (90)
days after each FDA (or its equivalent) approval in each major market area
(U.S.A., Europe, or Japan) per indication of the Licensed Product in the Field.
 
(d)         Sublicensing Payments – EYEFITE agrees to pay PHS a sublicensing
payment of twenty percent (20%) of any monetary consideration received from each
sublicense, but not including royalties on Net Sales for which royalties will
only be due under Sub-Section (b) above. EYEFITE may credit Milestone Payments
due under Sub-Section (c) above against any sublicensing payments due on
consideration received by EYEFITE from any Sublicensee for any milestones
achieved by a Sublicensee when such milestones are substantially similar to the
milestones described above for Sub-Section (c).
 
(e)         Payment Term.  The payments to be made by EYEFITE to PHS under this
Section 6.2 shall be payable only for so long as the PHS Agreement between
CANFITE and the PHS is in effect and for as long as CANFITE is obligated to make
such payments to the PHS under the PHS Agreement.

 
9

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT
 
(f)           Effect of Failure to Make any Payment. The failure of EYEFITE to
make any of the aforesaid payments to PHS upon such payment becoming due shall
be deemed a breach of this Agreement entitling CANFITE the right to terminate
the license granted hereunder, provided that EYEFITE shall have a thirty (30)
day period from receipt of a written letter from CANFITE of the occurrence of
such breach during which to cure such breach and make such applicable payment.
 
(g)           The license of the CANFITE Patent Rights other than the PHS
Patents will be free of any royalties and milestone payments.
 
6.3          Payment Terms.
 
(a)           Manner of Payment.  All payments to be made by EYEFITE hereunder
shall be made in U.S. dollars by wire transfer to such bank account as PHS may
designate, all in accordance with the terms and conditions of the PHS Agreement.
 
(b)           Reports and Royalty Payments.  For as long as royalties are due
under Section ‎ 6.2, EYEFITE shall furnish to CANFITE a written report, within
forty-five (45) days after the end of each calendar quarter, showing the amount
of Net Sales of Licensed Products and royalty due for such calendar
quarter.  Royalty payments for each calendar quarter shall be due at the same
time as such written report for the calendar quarter.  The report shall include,
at a minimum, the following information for the applicable calendar quarter,
each listed by product and by country of sale:  (i) the number of units of
Licensed Products sold by EYEFITE and its Affiliates and Sublicensees on which
royalties are owed CANFITE hereunder; (ii) the gross amount received for such
sales; (iii) deductions taken from Net Sales as specified in the definition
thereof; (iv) Net Sales; and (v)  the royalties and Milestone Payments owed to
CANFITE, listed by category.  In addition to the foregoing, EYEFITE shall
furnish to CANFITE a written report within ten (10) business days after the end
of each calendar quarter estimating the total Net Sales for such calendar
quarter by EYEFITE, its Affiliates and Sublicensees.
 
(c)           Records and Audits.  EYEFITE shall keep, and shall cause each of
its Affiliates and Sublicensees, as applicable, to keep adequate books and
records of accounting for the purpose of calculating all royalties payable to
PHS hereunder and as set out in the PHS Agreement.
 
(d)           Currency Exchange.  Royalties shall accrue in the currency of the
country in which the sale of the Licensed Product or Licensed Compound is made,
and if different from U.S. dollars, shall be converted into U.S. dollars using
the exchange rate of such domestic currency as quoted by the Wall Street
Journal, for the business day immediately prior to the date of payment.
 
(e)           Tax Withholding.  The withholding tax, duties, and other levies
(if any) applied by any government authority on payments made by EYEFITE to PHS
hereunder shall be borne by EYEFITE.  PHS shall provide to EYEFITE a signed Form
W-9 with its certified tax identification number within 30 days from the date
hereof.
 
(f)           Other terms of the PHS Agreement. EYEFITE shall be bound by and
subject to all other terms and conditions set out in the PHS Agreement which
relate to the payment of any annual payments, royalties, milestone payments or
sublicensing payments as set out herein.

 
10

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT

(g)           Payment to PHS. Attached as Exhibit E are payment options for
paying royalties to PHS. EyeFite, in coordination with CanFite, will make
payments as stipulated herein using one of these payment options.
 
Section 7.   Patent Prosecution, Infringement and Extensions.
 
7.1         Ownership of Inventions; Royalty-Free Licenses.
 
(a)           Inventorship of information, know-how, data, discoveries,
developments, designs, inventions, methods, processes, techniques, materials,
formulae, trade secrets, trademarks, copyrights, patents and patent applications
and other proprietary information conceived and/or reduced to practice in
connection with, or as a result of, EYEFITE’s activities hereunder (the
“Inventions”) shall be determined in accordance with the patent laws of the
country in which such invention occurred.
 
(b)           All Inventions relating to the Licensed Compound or the Licensed
Product (whether invented solely by CANFITE or by EYEFITE or jointly by CANFITE
and EYEFITE) shall belong to CANFITE (each a “CANFITE Invention”).  CANFITE
hereby grants to EYEFITE a royalty-free, exclusive license to use and exploit
CANFITE Inventions in connection with the Licensed Product in the Field in
accordance with this Agreement.
 
7.2         Prosecution and Maintenance of CANFITE Patent Rights.
 
(a)           CANFITE shall be solely responsible for the preparation,
prosecution (including any interferences, oppositions, reissue proceedings and
reexaminations) and maintenance of the CANFITE Patent Rights.  CANFITE shall use
Commercially Reasonable Efforts to obtain appropriate patent protection for the
EYEFITE Patent Rights.   
 
(b)           Without limiting the foregoing, CANFITE shall not knowingly permit
any of the CANFITE Patent Rights which may include EYEFITE Patent Rights to be
abandoned in any country without EYEFITE first being given an opportunity to
assume full responsibility and costs for the continued prosecution and
maintenance of same.
 
(c)           CANFITE shall be responsible for the preparation, prosecution
(including any interferences, oppositions, reissue proceedings and
reexaminations) and maintenance of all EYEFITE Patent Rights, and all
preparation, filing, prosecution, and maintenance decisions with respect to the
EYEFITE Patent Rights shall be made by CANFITE with the goal and intention of
obtaining appropriate patent protection for the Licensed Compound and Licensed
Product for the Field in the Territory. CANFITE shall reasonably consult with
EYEFITE with respect to the preparation, filing, prosecution and maintenance of
the EYEFITE Patent Rights.  CANFITE shall keep EYEFITE advised of the status of
such activities and shall also inform EYEFITE in a timely manner of any material
communications CANFITE receives from the relevant patent office with respect to
such activities, including providing EYEFITE with copies of any papers relating
to the filing, prosecution or maintenance of the EYEFITE Patent Rights. EYEFITE
shall forward to CANFITE copies of any papers relating to the filing,
prosecution or maintenance of the CANFITE Patent Rights promptly upon
receipt.  As of the Effective Date, EYEFITE shall be responsible for all its
costs incurred for such preparation, filing, prosecution and maintenance of the
EYEFITE Patent Rights and shall reimburse CANFITE for any such costs relating
thereto.

 
11

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT

7.3         Enforcement and Defense of CANFITE Patent Rights.
 
(a)           Enforcement by EYEFITE.  In the event that CANFITE or EYEFITE
becomes aware of a suspected infringement of any CANFITE Patent Right
exclusively licensed to EYEFITE under this Agreement, or any such CANFITE Patent
Right is challenged in any action or proceeding (other than any interferences,
oppositions, reissue proceedings or reexaminations, which are addressed above),
in each case, in the Field in the Territory, such Party shall notify the other
Party promptly, and following such notification, the Parties shall
confer.  EYEFITE shall have the right, but shall not be obligated, to bring an
infringement action or defend any such action or proceeding at its own expense,
in its own name and entirely under its own direction and control, or to settle
any such action or proceeding by sublicense, subject to the following.  CANFITE
shall reasonably assist EYEFITE (at EYEFITE’s expense) in any action or
proceeding being defended or prosecuted if so requested, and shall lend its name
to and join as a nominal party in such actions or proceedings if reasonably
requested by EYEFITE or required by applicable Laws.  CANFITE shall have the
right to participate and be represented in any such suit by its own counsel at
its own expense.  No settlement of any such action or proceeding which restricts
the scope, or adversely affects the enforceability, of a CANFITE Patent Right
may be entered into by EYEFITE without the prior written consent of CANFITE,
which consent shall not be unreasonably withheld, delayed or conditioned.
 
(b)           Enforcement by CANFITE.  If EYEFITE elects not to bring any action
for infringement described in Section 7.2(a) and so notifies CANFITE, then
CANFITE may bring such action at its own expense, in its own name and entirely
under its own direction and control, subject to the following.  EYEFITE shall
reasonably assist CANFITE (at CANFITE’s expense) in any action or proceeding
being prosecuted if so requested, and shall lend its name to such actions or
proceedings if requested by CANFITE or required by applicable Laws.  EYEFITE
shall have the right to participate and be represented in any such suit by its
own counsel and at its own expense. No settlement of any such action or
proceeding which restricts the scope, or adversely affects the enforceability,
of a CANFITE Patent Right may be entered into by CANFITE without the prior
written consent of EYEFITE, which consent shall not be unreasonably withheld,
delayed or conditioned.
 
(c)           Damages.  In the event that either Party exercises its rights
under this Section ‎7.3 (the “Exercising Party”) and recovers any damages or
other sums in such action or proceeding or in settlement thereof (“Recovery”),
then after deducting the costs and expenses borne by such Exercising Party in
prosecuting or defending such action, proceeding or settlement, and, in the
event the other Party participated in the action, proceeding or settlement,
after deducting the costs and expenses borne by such other Party in prosecuting
or defending such action, proceeding or settlement, the Exercising Party shall
be entitled to seventy-five percent (75%) of the remainder of such Recovery and
the other Party, regardless of whether such other Party participated in the
action, proceeding or settlement, shall be entitled to twenty-five percent (25%)
of the remainder of such Recovery.
 
(d)           Withdrawal. If either Party brings an action or proceeding under
this Section 7.3 and subsequently ceases to pursue or withdraws from such action
or proceeding, it shall promptly notify the other Party and the other Party may
substitute itself for the withdrawing Party under the terms of this Section
‎7.3.
 
7.4         Patent Extensions; Orange Book Listings; Patent Certifications.
 
(a)           Patent Term Extension.  CANFITE shall have the sole right to make
any elections with respect to obtaining patent term extension or supplemental
protection certificates or their equivalents in any country with respect to
CANFITE Patent Rights.

 
12

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT

(b)         Data Exclusivity.  With respect to any data exclusivity periods,
such as those periods listed in the FDA’s Orange Book (including any available
pediatric exclusivities) or other exclusivity periods under national
implementations of Article 10.1(a)(iii) of Directive 2001/EC/83 (and all
equivalents in any country), CANFITE shall have the sole right to seek and
maintain all such data exclusivity periods available for the Licensed Compound
or Licensed Product.
 
(c)         Notification of Patent Certification.  CANFITE shall notify and
provide EYEFITE with copies of any allegations of alleged patent invalidity,
unenforceability or non-infringement of a CANFITE Patent Right pursuant to a
Paragraph IV Patent Certification by a Third Party filing an Abbreviated New
Drug Application, an application under §505(b)(2) or any other similar patent
certification by a Third Party, and any foreign equivalent thereof.  Such
notification and copies shall be provided to EYEFITE within five (5) business
days after CANFITE receives such certification, and shall be sent to the address
set forth in Section ‎12.6.
 
Section 8.   Confidential Information and Publicity.
 
8.1         Confidentiality.
 
(a)         Confidential Information.  Except as expressly provided herein, each
of the Parties agrees that, for itself and its Affiliates, and for as long as
this Agreement is in effect and for a period of five (5) years thereafter, a
Receiving Party shall (i) not disclose such Confidential Information to any
Third Party without the prior written consent of the Disclosing Party, except
for disclosures expressly permitted below, and (ii) not use such Confidential
Information for any purpose except those licensed or otherwise authorized or
permitted by this Agreement.  For clarity, all Confidential Information of
EYEFITE received by or disclosed to CANFITE hereunder shall be used by CANFITE
only for ensuring that EYEFITE complies with its obligations hereunder and that
CANFITE complies with its obligations under the PHS Agreement and for no other
purposes.
 
(b)         Exceptions.  The obligations in Section ‎8.1(a) shall not apply with
respect to any portion of the Confidential Information that the Receiving Party
can show by competent proof:
 
(i)            is publicly disclosed by the Disclosing Party, either before or
after it is disclosed to the Receiving Party hereunder;
 
(ii)           was known to the Receiving Party or any of its Affiliates,
without any obligation to keep it confidential or any restriction on its use,
prior to disclosure by the Disclosing Party;
 
(iii)          is subsequently disclosed to the Receiving Party or any of its
Affiliates by a Third Party lawfully in possession thereof and without any
obligation to keep it confidential or any restriction on its use;
 
(iv)          is published by a Third Party or otherwise becomes publicly
available or enters the public domain, either before or after it is disclosed to
the Receiving Party;
 
(v)           has been independently developed by employees or contractors of
the Receiving Party or any of its Affiliates without the aid, application or use
of Confidential Information of the Disclosing Party; or

 
13

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT

(vi)         Information provided or will be provided by CANFITE to third
parties under a confidentiality disclosure agreement (“CDA”), which is relevant
for the use of the License Product outside of the Field.
 
8.2         Authorized Disclosures.  The Parties may disclose Confidential
Information belonging to either Party to the extent such disclosure is
reasonably necessary, in order to comply with applicable Laws, in connection
with prosecuting or defending litigation, making regulatory filings, and filing,
prosecuting and enforcing patent applications and patents.  Other than the
publishing of a press release and regulatory filings, prior to publishing any
Clinical Data regarding the Licensed Compound, EYEFITE shall provide CANFITE
with a reasonable opportunity to review and comment on the proposed publication
(which notice shall be no less than one business day under any
circumstances).  Prior to the Effective Date, CANFITE submitted certain articles
for publication by various journals.  The Parties agree that the publication of
such articles after the Effective Date shall not be a breach by CANFITE of its
obligations under this Agreement.  EYEFITE shall, in connection with all
publications regarding the Licensed Compound, indicate that the Licensed
Compound is licensed by EYEFITE from CANFITE.
 
8.3         Terms of this Agreement; Publicity.  The Parties agree that the
terms of this Agreement shall be treated as Confidential Information of both
Parties.  Each Party agrees not to issue any press release or other public
statement disclosing information relating to this Agreement or the transactions
contemplated hereby or the terms hereof without the prior written consent of the
other Party, except:
 
(a)           A mutually agreed upon press release detailing the transaction set
out herein pre approved by both Parties;
 
(b)           CANFITE shall be permitted to disclose the terms hereof to PHS;
and
 
(c)           The Parties shall each be permitted to disclose the terms of this
Agreement and the PHS Agreement (i) in communication with investors,
consultants, advisors or others on a need-to-know basis, in each case under
appropriate confidentiality provisions substantially equivalent to those of this
Agreement; (ii) as necessary to comply with applicable governmental Laws and
regulations (including, without limitation, the rules and regulations of the
Securities and Exchange Commission or any national securities exchange) and with
judicial process; or (iii) to other parties under a written confidentiality
agreement.
 
8.4         Relationship to the Confidentiality Agreement.  This Agreement
supersedes the Confidentiality Agreement, provided that all “Confidential
Information” disclosed or received by the Parties thereunder shall be deemed
“Confidential Information” hereunder and shall be subject to the terms and
conditions of this Agreement.
 
Section 9.   Adverse Experience.
 
9.1         As stated in Sections ‎9.2 and ‎9.3, EYEFITE shall keep (and EYEFITE
shall cause its sublicensees to keep under terms and conditions equal to those
set forth in this ‎Section 9) CANFITE, during the term of this Agreement,
promptly and fully informed of all pharmaceutical, toxicological and clinical
findings relating to adverse experience of the Licensed Product or Licensed
Compound.  CANFITE shall be permitted to share with PHS all data and information
provided under this Article 9 by EYEFITE.

 
14

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT

9.2         EYEFITE undertakes to notify CANFITE promptly with written
confirmation by immediate telecopy of any information concerning any serious
adverse event as defined by C.I.O.M.S. or any Regulatory Authority, as
applicable, reasonably associated with clinical studies or attributed to the use
or application of the Licensed Product or Licensed Compound.  In any event the
above notification shall be made within two (2) working days after Licensee
first learns or is advised of relevant information with respect to such serious
adverse event.
 
9.3         EYEFITE shall also forward regularly (and usually every six (6)
months unless the Parties agree on another period) to CANFITE any information on
all other adverse effects or any difficulty associated with the clinical use,
studies, investigations, tests and prescription of the Licensed Product or
Licensed Compound.
 
9.4         EYEFITE shall provide upon request the information on estimated
patient days of exposure.
 
9.5         EYEFITE shall inform CANFITE, without delay, of any governmental
action, correspondence or reports to or from governmental authorities that may
affect the situation of the Licensed Product or Licensed Compound and furnish
CANFITE with copies of any relevant documents relating thereto.
 
Section 10.   Warranties; Limitations of Liability; Indemnification; Covenants.
 
10.1       Representations and Warranties of Both Parties.  Each Party
represents and warrants to the other Party, as of the Effective Date, that:
 
(a)           Such Party is a corporation duly organized and validly existing
under the Laws of the state in which it is incorporated, and it has full right
and authority to enter into this Agreement and to accept the rights and licenses
granted as herein described.
 
(b)           This Agreement has been duly authorized by all requisite corporate
action, and when executed and delivered will become a valid and binding contract
of such Party enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other Laws
affecting creditors’ rights generally from time to time if effect, and to
general principles of equity.
 
(c)           The execution, delivery and performance of this Agreement does not
conflict with any other agreement, contract, instrument or understanding, oral
or written, to which such Party is bound, nor will it violate any law applicable
to such Party.
 
(d)           All necessary consents, approvals and authorizations of all
regulatory and governmental authorities and other persons or entities required
to be obtained by such Party in connection with the execution and delivery of
this Agreement and the performance of its obligations hereunder have been
obtained.

 
15

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT

10.2       CANFITE Representations and Warranties.  CANFITE covenants,
represents and warrants to EYEFITE that as of the Effective Date:
 
(a)           CANFITE, through in-licensing or ownership, controls the patents
and patent applications that are included within the CANFITE Patent Rights as of
the Effective Date and CANFITE Controls the CANFITE Know-How, in both cases, for
use with the Licensed Compound within the Field;
 
(b)           To the best of its knowledge and belief, all of the issued patents
within the CANFITE Patent Rights are in good standing;
 
(c)           To the best of its knowledge and belief, CANFITE is not aware of
any notice from any Third Party asserting any ownership rights to any CANFITE
Know-How for use with the Licensed Compound within the Field;
 
(d)           To the best of its knowledge and belief, CANFITE is not aware of
any pending or threatened action, suit, proceeding or claim by a Third Party
asserting that CANFITE is infringing or has misappropriated or otherwise is
violating any patent, trade secret or other proprietary right of any Third Party
as would reasonably be expected to result in CANFITE being unable to grant the
rights and licenses to EYEFITE under this Agreement;
 
(e)           CANFITE has not granted any right or license or other encumbrance
of any kind in the FIELD to any Third Party relating to the CANFITE Patent
Rights and CANFITE Know-How that conflicts with any of the rights granted to
EYEFITE hereunder;
 
(f)            There are no claims, actions, or proceedings pending or, to
CANFITE’s knowledge, threatened; nor are there any formal inquiries or notices
that may lead to the institution of such legal proceedings, against CANFITE or
its Affiliates or PHS or its Affiliates, which if adversely decided, would,
individually or in the aggregate, have a material adverse effect on, or prevent
CANFITE’s ability to grant the licenses and assignments to EYEFITE contemplated
hereunder; and
 
10.3       Disclaimer.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, NEITHER CANFITE
NOR EYEFITE MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING
ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
 
10.4       Limitation of Liability.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
OR OTHERWISE, NEITHER PARTY SHALL BE LIABLE TO THE OTHER OR ANY THIRD PARTY WITH
RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT FOR ANY INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES; PROVIDED, HOWEVER, THAT THIS SECTION ‎10.4 SHALL NOT
APPLY TO THE PARTIES’ INDEMNIFICATION RIGHTS AND OBLIGATIONS UNDER
SECTIONS 10.6(a) AND 10.6(b).
 
10.5       Performance by Affiliates.  The Parties recognize that each Party may
perform some or all of its obligations under this Agreement through Affiliates
and Third Party contractors provided, however, that each Party shall remain
responsible and liable for the performance by its Affiliates and Third Party
contractors and shall cause its Affiliates and Third Party contractors to comply
with the provisions of this Agreement in connection therewith.

 
16

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT

10.6       Indemnification.
 
(a)           EYEFITE Indemnity.  EYEFITE hereby agrees to indemnify and hold
CANFITE and its Affiliates, and their respective employees, directors, agents
and contractors, and their respective successors, heirs and assigns and
representatives (“CANFITE Indemnitees”) harmless from and against all claims,
liability, threatened claims, damages, expenses (including reasonable attorneys’
fees), suits, proceedings, losses or judgments, whether for money or equitable
relief, of any kind, including death, personal injury, illness, product
liability or property damage or the failure to comply with applicable law
(collectively, “Losses”), arising from any Third Party claim due to the use,
manufacture, sale, development or commercialization of any Licensed Compounds or
Licensed Products by or for EYEFITE or any of its Affiliates, Sublicensees,
agents and contractors, except to the extent that such Losses arise from (a) the
negligence, recklessness or willful misconduct of any CANFITE Indemnitees or
(b) any breach of this Agreement by CANFITE.
 
(b)           CANFITE Indemnity.  CANFITE hereby agrees to indemnify and hold
EYEFITE, its Affiliates and Sublicensees, and their respective employees,
directors, agents and contractors, and their respective successors, heirs and
assigns and representatives (“EYEFITE Indemnitees”) harmless from and against
all Losses arising from any Third Party claim due to the use, manufacture, sale,
development or commercialization of any Licensed Compounds or Licensed Products
by or for CANFITE or any of its Affiliates, licensees (other than EYEFITE and
its Affiliates and Sublicensees), agents and contractors, except to the extent
that such Losses arise from (a) the negligence, recklessness or willful
misconduct of any EYEFITE Indemnitees or (b) any breach of this Agreement by
EYEFITE.
 
(c)           Indemnification Procedure.  A claim to which indemnification
applies under Section 10.6(a) or Section 10.6(b) shall be referred to herein as
a “Claim.”  If any person or entity (each, an “Indemnitee”) intends to claim
indemnification under this Section ‎10.6, the Indemnitee shall notify the other
Party (the “Indemnitor”) in writing promptly upon becoming aware of any claim
that may be a Claim (it being understood and agreed, however, that the failure
by an Indemnitee to give such notice shall not relieve the Indemnitor of its
indemnification obligation under this Agreement except and only to the extent
that the Indemnitor is actually prejudiced as a result of such failure to give
notice).  The Indemnitor shall have the right to assume and control the defense
of such Claim at its own expense with counsel selected by the Indemnitor and
reasonably acceptable to the Indemnitee; provided, however, that an Indemnitee
shall have the right to retain its own counsel, with the fees and expenses to be
paid by the Indemnitee, if representation of such Indemnitee by the counsel
retained by the Indemnitor would be inappropriate due to actual or potential
differing interests between such Indemnitee and any other party represented by
such counsel in such proceedings.  If the Indemnitor does not assume the defense
of such Claim as aforesaid, the Indemnitee may defend such Claim but shall have
no obligation to do so.  The Indemnitee shall not settle or compromise any Claim
without the prior written consent of the Indemnitor, and the Indemnitor shall
not settle or compromise any Claim in any manner which would have an adverse
effect on the Indemnitee’s interests, without the prior written consent of the
Indemnitee, which consent, in each case, shall not be unreasonably
withheld.  The Indemnitee shall reasonably cooperate with the Indemnitor at the
Indemnitor’s expense and shall make available to the Indemnitor all pertinent
information under the control of the Indemnitee, which information shall be
subject to Section ‎8.1.
 
10.7       Insurance.   EYEFITE shall, beginning with the initiation of the
first clinical trial for a Licensed Product, maintain at all times during the
development and commercialization of the Licensed Compound a commercial general
liability insurance from a recognized, creditworthy insurance company, on a
claims-made basis, with endorsements for contractual liability and clinical
trials (prior to distribution or sale of the actual product, a product liability
endorsement shall be added), and with coverage limits in such amounts as is
customary in the industry.  EYEFITE cause CANFITE and PHS to be named as
additional insureds on all such insurance policies, for their respective rights
and interests.  Within ten (10) days following written request by CANFITE,
EYEFITE shall furnish to CANFITE a certificate of insurance evidencing such
coverage, and shall communicate to CANFITE during the term of this Agreement any
modifications to such coverage.

 
17

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT

10.8       Covenants.
 
(a)         CANFITE shall not take any action, or omit to take any action, that
would (i) encumber any of its right, title and interest in and to the Licensed
Compounds or the Licensed Products in any way that would have a material adverse
effect on the rights and licenses granted to EYEFITE hereunder, or (ii) cause
CANFITE to be in breach under the PHS Agreement.
 
(b)         EYEFITE agrees to be bound by the following obligations towards PHS
(all capitalized terms in this Sub-Section 10.8(b) shall have the meaning
ascribed to them in the PHS Agreement):
 
(i)           PHS reserves on behalf of the Government an irrevocable,
nonexclusive, nontransferable, royalty-free license for the practice of all
inventions licensed under the Licensed Patent Rights throughout the world by or
on behalf of the Government and on behalf of any foreign government or
international organization pursuant to any existing or future treaty or
agreement to which the Government is a signatory.
 
(ii)           Prior to the First Commercial Sale, EYEFITE agrees to provide PHS
reasonable quantities of Licensed Products or materials made through the
Licensed Processes for PHS research use.
 
(iii)          In the event that Licensed Patent Rights are Subject Inventions
made under a Cooperative Research and Development Agreement (CRADA), EYEFITE
grants to the Government, pursuant to 15 U.S.C. 3710a(b)(1)(A), a nonexclusive,
nontransferable, irrevocable, paid-up license to practice Licensed Patent Rights
or have Licensed Patent Rights practiced throughout the world by or on behalf of
the Government. In the exercise of such license, the Government shall not
publicly disclose trade secrets or commercial or financial information that is
privileged or confidential within the meaning of 5 U.S.C. 552(b)(4) or which
would be considered as such if it had been obtained from a non-Federal party.
Prior to the First Commercial Sale, EYEFITE agrees to provide PHS reasonable
quantities of Licensed Products or materials made through the Licensed Processes
for PHS research use.
 
(iv)         EYEFITE agrees that products used or sold in the United States
embodying Licensed Products or produced through use of Licensed Processes shall
be manufactured substantially in the United States, unless a written waiver is
obtained in advance from PHS.
 
(v)          EYEFITE acknowledges that PHS may enter into future Cooperative
Research and Development Agreements (CRADAs) under the Federal Technology
Transfer Act of 1986 that relate to the subject matter of this Agreement.
EYEFITE agrees not to unreasonably deny requests for a Research License from
such future collaborators with PHS when acquiring such rights is necessary in
order to make a Cooperative Research and Development Agreement (CRADA) project
feasible. EYEFITE may request an opportunity to join as a party to the proposed
Cooperative Research and Development Agreement (CRADA).

 
18

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT

(vi)         (a) In addition to the reserved license of Paragraph 5.01 of the
PHS Agreement, PHS reserves the right to grant nonexclusive Research Licenses
directly or to require EYEFITE to grant nonexclusive Research Licenses on
reasonable terms. The purpose of this Research License is to encourage basic
research, whether conducted at an academic or corporate facility. In order to
safeguard the Licensed Patent Rights, however, PHS shall consult with EYEFITE
before granting to commercial entities a Research License or providing to them
research samples of materials made through the Licensed Processes.
 
(vii)        (b) In exceptional circumstances, and in the event that Licensed
Patent Rights are Subject Inventions made under a Cooperative Research and
Development Agreement (CRADA), the Government, pursuant to 15 U.S.C.
3710a(b)(1)(B), retains the right to require the EYEFITE to grant to a
responsible applicant a nonexclusive, partially exclusive, or exclusive
sublicense to use Licensed Patent Rights in EYEFITE's field of use on terms that
are reasonable under the circumstances; or if EYEFITE fails to grant such a
license, the Government retains the right to grant the license itself. The
exercise of such rights by the Government shall only be in exceptional
circumstances and only if the Government determines (i) the action is necessary
to meet health or safety needs that are not reasonably satisfied by EYEFITE;
(ii) the action is necessary to meet requirements for public use specified by
Federal regulations, and such requirements are not reasonably satisfied by the
EYEFITE; or (iii) the EYEFITE has failed to comply with an agreement containing
provisions described in 15 U.S.C. 3710a(c)(4)(B). The determination made by the
Government under this Article is subject to administrative appeal and judicial
review under 35 U.S.C. 203(2).
 
(viii)       EYEFITE agrees to keep accurate and correct records of Licensed
Products made, used, sold, or imported and Licensed Processes practiced under
this Agreement appropriate to determine the amount of royalties due PHS. Such
records shall be retained for at least five (5) years following a given
reporting period and shall be available during normal business hours for
inspection at the expense of PHS by an accountant or other designated auditor
selected by PHS for the sole purpose of verifying reports and payments
hereunder. The accountant or auditor shall only disclose to PHS information
relating to the accuracy of reports and payments made under this Agreement. If
an inspection shows an underreporting or underpayment in excess of five percent
(5%) for any twelve (12) month period, then EYEFITE shall reimburse PHS for the
cost of the inspection at the time EYEFITE pays the unreported royalties,
including any late charges as required by Paragraph 9.08 of the PHS Agreement.
All payments required under this Paragraph shall be due within thirty (30) days
of the date PHS provides EYEFITE notice of the payment due.

 
19

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT

(ix)          EYEFITE shall use its reasonable best efforts to bring the
Licensed Products and Licensed Processes to Practical Application.
 
(x)           Upon the First Commercial Sale, until the expiration of this
Agreement, EYEFITE shall use its reasonable best efforts to make Licensed
Products and Licensed Processes reasonably accessible to the United States
public.
 
(xi)          EYEFITE shall indemnify and hold PHS, its employees, students,
fellows, agents, and consultants harmless from and against all liability,
demands, damages, expenses, and losses, including but not limited to death,
personal injury, illness, or property damage in connection with or arising out
of: a) the use by or on behalf of EYEFITE, its sublicensees, directors,
employees, or third parties of any Licensed Patent Rights; or b) the design,
manufacture, distribution, or use of any Licensed Products, Licensed Processes
or materials by EYEFITE, or other products or processes developed in connection
with or arising out of the Licensed Patent Rights. EYEFITE agrees to maintain a
liability insurance program consistent with sound business practice.
 
(xii)         PHS reserves the right according to 35 U.S.C. . 209(f)(4) to
terminate or modify the terms of the PHS Agreement if it is determined that such
action is necessary to meet requirements for public use specified by federal
regulations issued after the date of the license and such requirements are not
reasonably satisfied by EYEFITE.
 
(xiii)        Within thirty (30) days of receipt of written notice of PHS's
unilateral decision to modify or terminate the PHS Agreement, EYEFITE may,
consistent with the provisions of 37 CFR 404.11, appeal the decision by written
submission to the designated PHS official. The decision of the designated PHS
official shall be the final agency decision. EYEFITE may thereafter exercise any
and all administrative or judicial remedies that may be available.
 
(xiv)        Within ninety (90) days of expiration or termination of the PHS
Agreement under Article 13 of the PHS Agreement, a final report shall be
submitted by EYEFITE. Any royalty payments, including those incurred but not yet
paid (such as the full minimum annual royalty), and those related to patent
expense, due to PHS shall become immediately due and payable upon termination or
expiration. If terminated under Article 13 of the PHS Agreement, sublicensees
may elect to convert their sublicenses to direct licenses with PHS pursuant to
Paragraph 4.03 of the PHS Agreement. Unless otherwise specifically provided for
under this Agreement, upon termination or expiration of this Agreement, EYEFITE
shall return all Licensed Products or other materials included within the
Licensed Patent Rights to PHS or provide PHS with certification of the
destruction thereof.
 
(xv)         Any sublicenses granted by EYEFITE shall provide for the
termination of the sublicense, or the conversion to a license directly between
such sublicensees and PHS, at the option of the sublicensee, upon termination of
the PHS Agreement under Article 13 of the PHS Agreement. Such conversion is
subject to PHS approval and contingent upon acceptance by the sublicensee of the
remaining provisions of the PHS Agreement.

 
20

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT

(xvi)        The non-compliance by EYEFITE of any of the aforesaid obligation in
this Sub-section 10.8(b) shall be deemed a breach of this Agreement entitling
CANFITE the right to terminate the license granted hereunder, provided that
EYEFITE shall have a thirty (30) day period from receipt of a written letter
from CANFITE of the occurrence of such breach during which to cure such breach
and comply with such obligation..
 
Section 11.   Term and Termination.
 
11.1       Term.  This Agreement shall commence as of the Effective Date and,
unless sooner terminated in accordance with the terms hereof or by mutual
written consent, shall continue until the expiry of the last of the CANFITE
Patent Rights (the "Term").  Notwithstanding the aforesaid, upon the expiry of
the PHS Agreement, the obligations of EYEFITE to make the payments to PHS under
Section 6 above shall cease to exist.
 
11.2       Termination By CANFITE.  CANFITE shall have the right to terminate
this Agreement, in CANFITE’s sole discretion, as follows:
 
(a)           Insolvency.  CANFITE shall have the right to terminate this
Agreement upon delivery of written notice to EYEFITE in the event that: (i)
EYEFITE fails to or is unable to make payments to CANFITE or to PHS or to any
third parties as and when they become due and payable in the ordinary course of
business, (ii) a liquidation proceeding under any state or United States
bankruptcy Law, receivership Law, or the like, as they now exist, or as they may
be amended, is commenced by EYEFITE, (iii) if EYEFITE is served with an
involuntary petition against it in any insolvency proceeding, upon the thirtieth
(30th) day after such service if such involuntary petition has not previously
been stayed or dismissed, or (iv) upon the making by EYEFITE of an assignment of
substantially all of its assets for the benefit of its creditors.
 
(b)           Breach. Subject to Section 11.2(c) below, CANFITE shall have the
right to terminate this Agreement, at CANFITE’s sole discretion, upon delivery
of written notice to EYEFITE in the event of any material breach by EYEFITE of
any terms and conditions of this Agreement, provided that such breach has not
been cured within thirty (30) days after written notice thereof is given by
CANFITE to EYEFITE specifying the nature of the alleged breach, provided,
however, that to the extent such material breach involves the failure to make a
payment when due, such breach must be cured within thirty (30) days after
written notice thereof is given by CANFITE to EYEFITE.
 
(c)           Disputed Breach.  If EYEFITE disputes in good faith the existence
or materiality of a breach specified in a notice provided by CANFITE pursuant to
Section ‎11.2(b) and EYEFITE provides notice to CANFITE of such dispute within
the applicable thirty (30) day period, CANFITE shall not have the right to
terminate this Agreement unless and until the existence of such material breach
or failure by EYEFITE has been determined in accordance with Section ‎12.7 and
EYEFITE fails to cure such breach within thirty (30) days following such
determination (except to the extent such breach involves the failure to make a
payment when due, which breach must be cured within ten (10) business days
following such determination).  It is understood and acknowledged that during
the pendency of such a dispute, all of the terms and conditions of this
Agreement shall remain in effect and the Parties shall continue to perform all
of their respective obligations hereunder; provided, however, that any payments
that are made by one Party to the other Party pursuant to this Agreement pending
resolution of the dispute shall be paid into escrow (such payments, the “Escrow
Funds”) with an escrow agent mutually selected by the Parties according to an
escrow agreement in form and substance reasonably satisfactory to the
Parties.  The Parties further agree that any Escrow Funds shall be promptly
refunded from the escrow if an arbitrator or court determines pursuant to
Section ‎12.7 that such Escrow Funds are to be refunded by one Party to the
other Party.

 
21

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT
 
(d)           Scope of Termination.  Except as otherwise expressly provided
herein, termination of this Agreement shall be as to all countries in the
Territory and all Licensed Products.
 
11.3       Termination by EYEFITE.
 
(a)           At EYEFITE’s discretion, effective upon three (3) months prior
written notice, EYEFITE may terminate this Agreement for any reason.
 
(b)           In addition, EYEFITE may terminate this Agreement in the event of
material breach by CANFITE, provided that such breach has not been cured within
thirty (30) days after written notice thereof is given by EYEFITE to CANFITE. If
CANFITE disputes in good faith the existence or materiality of such breach and
provides notice to EYEFITE of such dispute within such thirty (30) day period,
EYEFITE shall not have the right to terminate this Agreement in accordance with
this Section ‎11.3‎(b) unless and until it has been determined in accordance
with Section ‎12.7 that this Agreement was materially breached by CANFITE and
CANFITE fails to cure such breach within thirty (30) days following such
determination.  It is understood and acknowledged that during the pendency of
such a dispute, all of the terms and conditions of this Agreement shall remain
in effect and the Parties shall continue to perform all of their respective
obligations hereunder.  The Parties further agree that any payments that are
made by one Party to the other Party pursuant to this Agreement pending
resolution of the dispute shall be promptly refunded if an arbitrator or court
determines pursuant to Section ‎12.7 that such payments are to be refunded by
one Party to the other Party.
 
11.4       Effect of Termination.  Upon termination (or, in the case of clauses
(c) and (g) below, expiration) of this Agreement under Section 11.3(a) or
Section 11.2,:
 
(a)           All rights and licenses granted to EYEFITE in ‎Section 2 shall
terminate, all rights of EYEFITE under the CANFITE Patent Rights and CANFITE
Know-How shall revert to CANFITE, and EYEFITE shall cease all use of the CANFITE
Patent Rights, CANFITE Know-How and Trademarks and Corporate Names of CANFITE
and its Affiliates.
 
(b)           EYEFITE shall assign to CANFITE EYEFITE’s right, title and
interest in all regulatory filings (including, without limitation, all NDAs) and
Approvals and other documents relating to or necessary to further develop and
commercialize Licensed Compounds and Licensed Products, as they exist as of the
date of such termination, and  EYEFITE shall provide to CANFITE one (1) copy of
the foregoing documents and filings and all documents and filings contained in
or referenced in any such filings, together with the raw and summarized data for
any preclinical and clinical studies of the Licensed Compounds and such Licensed
Product (and where reasonably available, electronic copies thereof) at CANFITE’s
cost.  In addition, upon request by CANFITE, EYEFITE shall grant to CANFITE the
right to access and reference any other documents (including but not limited to
regulatory filings) that are available to EYEFITE and reasonably necessary for
CANFITE to further develop, manufacture and commercialize the Licensed Compounds
and Licensed Product.

 
22

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT

(c)           All amounts due or payable to CANFITE, PHS or other third parties
that were accrued, or that arise out of acts or events occurring, prior to the
effective date of termination or expiration shall remain due and payable; but
(except as otherwise expressly provided herein) no additional amounts shall be
payable based on events occurring after the effective date of termination or
expiration.
 
(d)           Should EYEFITE have any inventory of the Licensed Compound
suitable for use, EYEFITE shall offer to sell such Licensed Compound to CANFITE
at EYEFITE’s out-of-pocket cost (but CANFITE shall be under no obligation to
purchase same unless it agrees to do so in writing at such time).
 
(e)           EYEFITE shall assign (or, if applicable, cause its Affiliate to
assign) to CANFITE all of EYEFITE’s (and such Affiliates’) right, title and
interest in and to any registered or unregistered trademark, trademark
application, trade name or internet domain name that is specific to a Licensed
Product (it being understood that the foregoing shall not include any trademarks
or trade names that contain EYEFITE’s name).
 
(f)           EYEFITE shall grant to CANFITE a license, which license shall be
exclusive, with the right to grant sublicenses, under all patent rights owned or
Controlled by EYEFITE as of the Termination Date to make, use, import, sell and
offer for sale and otherwise develop and commercialize the Licensed Product and
Licensed Compound in the Field.  In consideration of the license granted by
EYEFITE to CANFITE in accordance with this Section ‎11.4(f), CANFITE shall pay
EYEFITE a royalty on a product-by-product basis at a rate equal to one percent
(1%) of Net Sales (with the roles of CANFITE and EYEFITE reversed for purposes
of the definition of Net Sales.  The maximum cumulative royalty payments under
this Section ‎11.4(f) shall not exceed one hundred percent (100%) of the
payments due and actually paid by EYEFITE to PHS under this Agreement prior to
the time EYEFITE grants CANFITE a license in accordance with this Section
‎11.4(f).
 
(g)           Neither Party shall be relieved of any obligation that accrued
prior to the effective date of such termination or expiration.
 
(h)           CANFITE shall have the right to retain all amounts previously paid
to CANFITE by EYEFITE, subject to any applicable determination of an arbitrator
or court pursuant to Section ‎12.7.
 
11.5       Survival.  The following provisions shall survive termination or
expiration of this Agreement, as well as any other provision which by its terms
or by the context thereof, is intended to survive such termination: ‎Section 1
(as applicable), Section ‎2.1(a)(i), ‎Section 5 (with respect to obligations
arising prior to expiration or termination of this Agreement), ‎Section 6 (with
respect to obligations arising prior to expiration or termination of this
Agreement).  Section ‎7.3(c) (with respect to an action, suit or proceeding
commenced prior to termination), Section ‎7.4(c), ‎Section 8, Section ‎10.3,
Section ‎10.4, Section ‎10.6, Section ‎11.4, Section ‎11.5, and Section
12.  Termination or expiration of this Agreement shall not relieve the Parties
of any liability or obligation which accrued hereunder prior to the effective
date of such termination or expiration nor preclude either Party from pursuing
all rights and remedies it may have hereunder or at law or in equity, subject to
Section ‎12.7, with respect to any breach of this Agreement nor prejudice either
Party’s right to obtain performance of any obligation.  All other obligations
shall terminate upon expiration of this Agreement.

 
23

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT

Section 12.   General Provisions.
 
12.1       Efforts to Consummate; Certain Governmental Matters.  Upon the terms
and subject to the conditions herein provided, each of the Parties agrees to use
its reasonable best efforts to take, or cause to be taken, all actions and to
do, or cause to be done, all things necessary for it to do under applicable Laws
to consummate and make effective the transactions contemplated by this
Agreement, including all actions and all things necessary for it (i) to comply
promptly with all legal requirements that may be imposed on it with respect to
this Agreement and the transactions contemplated hereby (which actions shall
include furnishing all information required by applicable Laws in connection
with approvals of or filings with any Governmental Authority), (ii) to satisfy
the conditions precedent to the obligations of such party hereto, and (iii) to
obtain any consent, authorization, order or approval of, or any exemption by,
any Governmental Authority or other Person required to be obtained or made by
EYEFITE or CANFITE in connection with the grant of the license to the Licensed
Compounds and Licensed Products to EYEFITE or the taking of any action
contemplated by this Agreement.  Without limiting the generality of the
undertakings pursuant to this Section 11.1, each of EYEFITE and CANFITE agree to
provide or cause to be provided promptly to each Governmental Authority with
regulatory jurisdiction over enforcement of any applicable Competition Laws
(“Governmental Antitrust Authority”) information and documents requested by such
Governmental Antitrust Authority or necessary, proper or advisable to permit
consummation of the license of the Licensed Compounds and Licensed Products and
the other transactions contemplated by this Agreement.  Subject to appropriate
confidentiality protections, each of the parties hereto will furnish to the
other parties such necessary information and reasonable assistance as such other
parties may reasonably request in connection with the foregoing and will keep
the other parties reasonably informed with respect to any consent,
authorization, order or approval of, or exemption by, sought from any
Governmental Authority in connection with this Agreement and the transactions
contemplated hereby.  For purposes of this Section 11.1, “Competition Laws”
shall mean statutes, rules, regulations, orders, decrees, administrative and
judicial doctrines and other Laws of any jurisdiction that are designed or
intended to prohibit, restrict or regulate actions that may have the purpose or
effect of creating a monopoly, lessening competition or restraining trade.
 
12.2       Assignment.  Except as provided by Sections ‎2.1, ‎6.5 or ‎10.5,
neither Party may assign this Agreement, delegate its obligations or otherwise
transfer licenses or other rights created by this Agreement, without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld; provided that each Party may assign this Agreement as a whole without
such consent to an Affiliate or in connection with the acquisition (whether by
merger, consolidation, sale or otherwise) of such Party or of that part of such
Party’s business to which this Agreement relates.  Any assignment or transfer in
violation of this Section ‎12.2 shall be void.  This Agreement shall inure to
the benefit of, and be binding upon, the legal representatives, successors and
permitted assigns of the Parties.
 
12.3       Force Majeure.  Neither Party shall be responsible for failure or
delay in the performance of any of its obligations hereunder due to Force
Majeure. Force Majeure shall mean any circumstance that, due to an event or a
legal position beyond the Party’s reasonable control, renders impossible the
fulfillment of any of the Party’s obligations hereunder, such as, but not
limited to, acts of God, acts, regulations, or Laws of any government, war,
civil commotion, destruction of facilities or materials by fires, earthquakes,
or storms, labor disturbances, shortages of public utilities, common carriers,
or raw materials, or any other cause, or causes of similar effects, except,
however, any economic occurrence.  During any such case of Force Majeure, this
Agreement shall not be terminated, but only suspended and the Party so affected
shall continue to perform its obligations as soon as such case of Force Majeure
is removed or alleviated.

 
24

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT

12.4       Severability.  If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties.  The Parties shall in such an instance use their reasonable best
efforts to replace the invalid, illegal or unenforceable provision(s) with
valid, legal and enforceable provision(s) which, insofar as practical, implement
the purposes of this Agreement.
 
12.5       Amendment; Waiver.  This Agreement may not be modified, amended or
rescinded, in whole or part, except by a written instrument signed by the
Parties; provided that any unilateral undertaking or waiver made by one Party in
favor of the other shall be enforceable if undertaken in a writing signed by the
Party to be charged with the undertaking or waiver.  CANFITE hereby agrees to
negotiate in good faith with EYEFITE to amend this Agreement to the extent
necessary to reflect the initial public offering in the United States of shares
of capital stock of EYEFITE or Parent of EYEFITE.  No delay or omission by
either Party hereto in exercising any right or power occurring upon any
noncompliance or default by the other Party with respect to any of the terms of
this Agreement shall impair any such right or power or be construed to be a
waiver thereof.  A waiver by either of the Parties of any of the covenants,
conditions or agreements to be performed by the other shall not be construed to
be a waiver of any succeeding breach thereof or of any other covenant, condition
or agreement herein contained.
 
12.6       Notices.  Except as otherwise provided herein, all notices under this
Agreement shall be sent by certified mail or by overnight courier service,
postage prepaid, to the following addresses of the respective Parties:
 

 
If to EYEFITE, to:
Eye-Fite Ltd

 
c/o Kantor & Co.

 
12 Aba Hillel Street,

 
Ramat Gan, Israel

 
Attention:  Ronen Kantor, Adv.

 
Facsimile:  (972) 36133372

 

 
With a required copy to:
Kantor & Co.

 
12 Aba Hillel Street,

 
Ramat Gan, Israel

 
Attention: Ronen Kantor, Adv.

 
Facsimile: (972) 36133372




 
If to CANFITE, to:
CAN-FITE Biopharma Ltd.

 
 
10 Bareket Street,

 
 
Petach Tikva, Israel

 
Attention:  Prof. Pnina Fishman, CEO and Director

 
 
Facsimile:

 

 
With a required copy to:
Kantor & Co.

 
12 Aba Hillel Street,

 
Ramat Gan, Israel

 
Attention:  Ronen Kantor, Adv.

 
Facsimile:  (972) 36133372

 

 
25

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT
 
or to such address as each Party may hereafter designate by notice to the other
Party.  A notice shall be deemed to have been given on the date it is received
by all required recipients for the noticed Party.
 
12.7       Dispute Resolution.  Disputes arising under or in connection with
this Agreement shall be resolved pursuant to this Section ‎12.7; provided,
however, that in the event a dispute cannot be resolved without an adjudication
of the rights or obligations of a Third Party (other than a CANFITE Indemnitee
or EYEFITE Indemnitee identified in Sections ‎10.6(a) or ‎10.6(b), as
applicable), the dispute procedures set forth in this Section ‎12.7 shall be
inapplicable as to such dispute.
 
(a)           In the event of a dispute between the Parties, the Parties shall
first attempt in good faith to resolve such dispute by negotiation and
consultation between themselves.  In the event that such dispute is not resolved
on an informal basis within forty-five (45) days, any Party may, by written
notice to the other, have such dispute referred to each of the Parties’
respective CEOs or his or her designee (who shall be a senior executive), who
shall attempt in good faith to resolve such dispute by negotiation and
consultation for a thirty (30) day period following receipt of such written
notice.
 
(b)           In the event the Parties’ CEOs (or designees) are not able to
resolve such dispute, either Party may at any time after such 30-day period
submit such dispute to be finally settled by arbitration administered in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) in effect at the time of submission.  The arbitration shall
be heard and determined by three (3) arbitrators.  EYEFITE and CANFITE shall
each appoint one (1) arbitrator and the third arbitrator shall be selected by
the two Party-appointed arbitrators, or, failing agreement within sixty (60)
days following the date of receipt by the respondent of the claim, by the
AAA.  Such arbitration shall take place in New York, NY.  The arbitration award
so given shall be a final and binding determination of the dispute, shall be
fully enforceable in any court of competent jurisdiction, and shall not include
any damages expressly prohibited by Section ‎10.4.
 
(c)           Costs of arbitration are to be divided by the Parties in the
following manner: EYEFITE shall pay for the arbitrator it chooses, CANFITE shall
pay for the arbitrator it chooses, and the costs of the third arbitrator shall
be divided equally between the Parties.  Except in a proceeding to enforce the
results of the arbitration or as otherwise required by law, neither Party nor
any arbitrator may disclose the existence, content or results of any arbitration
hereunder without the prior written consent of both Parties.
 
12.8       Applicable Law.  This Agreement shall be governed by and construed in
accordance with the Laws of the State of Israel, without regard to any conflicts
of law provisions.
 
12.9       Further Assurances.  Each Party agrees to do and perform all such
further acts and things and shall execute and deliver such other agreements,
certificates, instruments and documents necessary or that the other Party may
deem advisable in order to carry out the intent and accomplish the purposes of
this Agreement and to evidence, perfect or otherwise confirm its rights
hereunder.
 
12.10     Relationship of the Parties.  Each Party is an independent contractor
under this Agreement.  Nothing contained herein is intended or is to be
construed so as to constitute CANFITE and EYEFITE as partners, agents or joint
venturers.  Neither Party shall have any express or implied right or authority
to assume or create any obligations on behalf of or in the name of the other
Party or to bind the other Party to any contract, agreement or undertaking with
any Third Party.  There are no express or implied third party beneficiaries
hereunder (except for EYEFITE Indemnitees other than EYEFITE and CANFITE
Indemnitees other than CANFITE for purposes of Section ‎10.6) and PHS under
Section 6 and Section 10.8(b).

 
26

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT

12.11     Entire Agreement.  This Agreement (along with the Exhibits), together
with the PHS Agreement, contains the entire understanding of the Parties with
respect to the subject matter hereof and supersedes and replaces any and all
previous arrangements and understandings, including the Confidentiality
Agreement, whether oral or written, between the Parties with respect to the
subject matter hereof.
 
12.12     Headings.  The captions to the several Sections hereof are not a part
of this Agreement, but are merely guides or labels to assist in locating and
reading the several Sections hereof.
 
12.13     Waiver of Rule of Construction.  Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement.  Accordingly, the rule of construction that any ambiguity in
this Agreement shall be construed against the drafting party shall not apply.
 
12.14     Interpretation.  Whenever any provision of this Agreement uses the
term “including” (or “includes”), such term shall be deemed to mean “including
without limitation” (or “includes without limitations”).  “Herein,” “hereby,”
“hereunder,” “hereof” and other equivalent words refer to this Agreement as an
entirety and not solely to the particular portion of this Agreement in which any
such word is used.  All definitions set forth herein shall be deemed applicable
whether the words defined are used herein in the singular or the plural.  Unless
otherwise provided, all references to Sections and Exhibits in this Agreement
are to Sections and Exhibits of this Agreement.  References to any Sections
include Sections and subsections that are part of the related Section (e.g., a
section numbered “Section ‎2.1” would be part of “‎Section 2”, and references to
“Section ‎2.1” would also refer to material contained in the subsection
described as “Section ‎2.1(a)”)
 
12.15     Counterparts; Facsimiles.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.  Facsimile execution and
delivery of this Agreement by either Party shall constitute a legal, valid and
binding execution and delivery of this Agreement by such Party.

 
27

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT

IN WITNESS WHEREOF, the Parties have caused this License Agreement to be
executed by their respective duly authorized officers as of the Effective Date.
 

 
CANFITE BIOPHARMA LTD.
     
By:
/s/ Pnina Fishman
/s/ Motti Farbstein
   
(Signature)
           
Name:
Pnina Fishman
Motti Farbstein
         
Title:
CEO
COO
         
Date:
November 21, 2011
       
EYEFITE LTD.
     
By:
/s/Pnina Fishman
/s/Motti Farbstein
   
(Signature)
           
Name:
Pnina Fishman
Motti Farbstein
         
Title:
Director
Director
         
Date:
November 21, 2011
 


 
 

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT

EXHIBIT A - CANFITE PATENT RIGHTS
 
The CANFITE Patent Rights that are licensed to EYEFITE within the framework of
this Agreement are summarized in a tabulated format below. Each Table lists all
cases belonging to a single patent family (each patent family consisting of
patent cases that descend from the same priority application(s)). Each table is
headed by CANFITE's respective case number and internal title (which may
corresponds to the formal title).
 
CF19
 
Method for treating Sjogren's Syndrome
 
Country
 
Application Serial
No. 
 
Filing Date
 
Status
Europe*
 
05762145.0
 
18-Jul-2005
 
Pending
Japan*
 
2007-523232
 
18-Jul-2005
 
Issued Patent, Serial No. 4642847
US3
  
11/604,905
  
28-Nov-06
  
Issued Patent, Serial No. 7,825,102

* All cases are national phase applications of PCT application No. IL2005/00762,
which claims priority from US provisional application No. 60/591,628 filed on
July 28, 2004
 
CF27
 
Treatment of dry eye
 
Country
 
Application Serial
No. 
 
Filing Date
 
Status
US
 
12/774,927
 
11-May-10
 
Pending
Australia*
 
2006336834
 
1-Feb-06
 
Issued Patent, Serial No. 2006336834
Brazil*
 
PI 0621052-0
 
1-Feb-06
 
Pending
Canada*
 
2,622,975
 
1-Feb-06
 
Pending
China*
 
200680047569.7
 
1-Feb-06
 
Pending
Europe*
 
06701840.8
 
1-Feb-06
 
Pending
Israel*
 
191271
 
1-Feb-06
 
Pending
India*
 
1415/MUMP/2008
 
1-Feb-06
 
Pending
Japan*
 
2008-551950
 
1-Feb-06
 
Pending
Rep. of Korea*
 
10-2008-7020322
 
1-Feb-06
 
Pending
Mexico*
  
MX/a/2008/09506
  
1-Feb-06
  
Pending

* All cases are national phase applications of PCT application No.
IL2006/000130, which claims priority from US provisional application No.
60/762,506 filed on January 27, 2006

 
 

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT
 
CF31
 
Process for producing CF101 (IB-MECA)
 
Country
 
Application Serial
No. 
 
Date
 
Status
US*
 
12/450,094
 
13-Mar-08
 
 Pending
China*
 
200880007952.9
 
13-Mar-08
 
Pending
India*
 
1734/MUMNP/2009
 
13-Mar-08
 
Pending
 Japan*
 
2009-553282
 
13-Mar-08
 
Pending
Europe*
 
08719985.7
 
13-Mar-08
 
Pending
Israel*
  
200711
  
13-Mar-08
  
Pending

* All cases are national phase applications of PCT application No.
IL2008/000360, which claims priority from US provisional application No.
60/906,838 filed on March 14, 2007
 
CF42
 
Composition for reduction of Intraocular Pressure
 
Country
 
Application Serial
No. 
 
Date
 
Status
PCT*
 
PCT/IL2010/000393
 
16-May-10
 
Published as WO 2010/134067
National patent applications in the US, Europe, Japan, China and other regions
based on the PCT application
  
N/A
  
Not yet filed
  
To be filed by 16-Nov-2011 as national/regional applications based on
PCT/IL2010/000393

* Claiming priority from the Israeli patent application No. 198787, filed on May
17, 2009

 
 

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT
 
CF44
 
Method for the Treatment of Uveitis
 
Co-owned by CANFITE and PHS. Licensed is CANFITE's share.
 
Country
 
Application Serial
No. 
 
Date
 
Status
PCT*
  
PCT/IL2011/000193
  
20-Feb-11
  
Filed

* Claims priority from US provisional application No. 61/310,043, filed on March
3, 2010

 
 

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT

EXHIBIT B - DEVELOPMENT PLAN
 
EYEFITE's clinical development plan is directed to at least three ophthalmic
indications of CF101:
 
 
1.
Dry Eye Syndrome (DES) - a Phase II clinical trial for CF101 in the treatment of
DES was already completed.  The Phase II trial data demonstrated positive
results in patients with moderate to severe DES and also served as the basis for
an Investigational New Drug (IND) application with the U.S. Food and Drug
Administration (FDA) for a Phase III trial in the same patient population.  The
FDA approved the IND in September 2010 and Eye-Fite will conduct a Phase III
clinical trial in patients with moderate to severe DES in the United States,
Europe and Israel. This Phase III trial will start no later than the first
anniversary from signing this Agreement.

 
Eye-Fite anticipates that at least one additional Phase III clinical trial will
be needed, and anticipates that it will be initiated by the end of second
quarter 2014.
 
 
2.
Glaucoma – although the Phase II DES trial was not designed to assess the
effects of treatment on intraocular pressure (IOP), it was noted that the
CF101-treated group showed a statistically significant decrease in IOP from
baseline. This observation indicated that CF101 may also have potential as a
treatment for Glaucoma and lead to the initiation of the current Phase II
clinical trial examining the safety and efficacy of CF101 administered in
subjects with elevated intraocular pressure. This study is currently conducted
in Israel, and maybe be expanded to additional countries at a later
stage.  Eye-Fite anticipates that the interim analysis data will be released no
later the first quarter of 2013.

 
 
3.
Uveitis - pre-clinical pharmacology studies conducted in collaboration with a
research group from the U.S. National Institute of Health demonstrated that
CF101 is effective in suppressing ocular inflammation in experimental murine
models of Uveitis. Eye-Fite will continue to carry out some further
pharmacological studies followed by an initiation of a Phase II trial in
Uveitis, that EYEFITE anticipates to initiate no later than the third quarter of
2012.

 
The Development Plan may be revised from time-to-time by EYEFITE, after
obtaining the approval of CANFITE, which will not be unreasonably withheld.

 
 

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT

EXHIBIT C - PHS PATENTS
 
 
·
US patent No. 5,773,423

 
 
·
European patent No. EP0708781 and national patents based thereon


 
 

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT


EXHIBIT D - ITEMS TO BE DELIVERED
 
 
1.
CF101 CIB

 
2.
FDA IND documentation for Dry Eye Syndrome

 
3.
Phase 3 Dry Eye Syndrome Protocol

 
4.
Dry eye related manuscript “Treatment of Dry Eye Syndrome with Orally
Administered CF101 - Data from a Phase 2 Clinical Trial”

 
5.
Phase 2 Glaucoma Protocol

 
6.
Uveitis related manuscript “Inhibition of experimental auto-immune Uveitis by
the A3 adenosine receptor agonist CF101”

 
7.
Uveitis Orphan Drug Application.


 
 

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT


Exhibit E – ROYALTY PAYMENT OPTIONS


The OTT License Number MUST appear on payments, reports and correspondence.
 
Automated Clearing House (ACH) for payments through U.S. banks only


The NIH encourages our licensees to submit electronic funds transfer payments
through the Automated Clearing House (ACH).  Submit your ACH payment through the
U.S. Treasury web site located at:  https://www.pay.gov.  Locate the "NIH Agency
Form" through the Pay.gov "Agency List".


Electronic Funds Wire Transfers


The following account information is provided for wire payments.  In order to
process payment via Electronic Funds Wire Transfer sender MUST supply the
following information within the transmission:


Drawn on a U.S. bank account via FEDWIRE should be sent directly to the
following account:



 
Beneficiary Account:
Federal Reserve Bank of New York or TREAS NYC

 
 
Bank:
Federal Reserve Bank of New York

 
 
ABA#
021030004

 

 
Account Number:
75080031

 

 
Bank Address:
33 Liberty Street, New York, NY 10045

 

 
Payment Details:
License Number (L-249-2001)

 
 
Name of Licensee

 
Drawn on a foreign bank account should be sent directly to the following
account.  Payment must be sent in U.S. Dollars (USD) using the following
instructions:
 

 
Beneficiary Account:
Federal Reserve Bank of New York/ITS or FRBNY/ITS

 
 
Bank:
Citibank N.A. (New York)

 

 
SWIFT Code:
CITIUS33

 

 
Account Number:
36838868

 

 
Bank Address:
388 Greenwich Street, New York, NY 10013

 

 
Payment Details (Line 70):
NIH 75080031

 
 
License Number (L-249-2001)

 
 
Name of Licensee

 

 
Detail of Charges (line 71a):
Charge Our

 

 
 

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT
 
Checks
 
All checks should be made payable to “NIH Patent Licensing”
 
Checks drawn on a U.S. bank account and sent by US Postal Service should be sent
directly to the following address:
 
National Institutes of Health (NIH)
P.O. Box 979071
St. Louis, MO 63197-9000
 
Checks drawn on a U.S. bank account and sent by overnight or courier should be
sent to the following address:
 
US Bank
Government Lockbox SL-MO-C2GL
1005 Convention Plaza
St. Louis, MO 63101
Phone: 314-418-4087
 
Checks drawn on a foreign bank account should be sent directly to the following
address:
 
National Institutes of Health (NIH)
Office of Technology Transfer
Royalties Administration Unit
6011 Executive Boulevard
Suite 325, MSC 7660
Rockville, Maryland 20852

 
 

--------------------------------------------------------------------------------

 